NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                       JUL 1 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


MANSE SULLIVAN,                                   No. 14-16245

              Plaintiff - Appellant,              D.C. No. 1:12-cv-00306-GSA

   v.
                                                  MEMORANDUM*
PAM AHLIN, Executive Director; et al.,

              Defendants - Appellees.

                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding**

                               Submitted June 22, 2015***

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        California civil detainee Manse Sullivan appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action challenging his civil confinement

as a sexually violent predator under California’s Sexually Violent Predators Act
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            Sullivan consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“SVPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Huftile

v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005). We affirm.

       The district court properly dismissed Sullivan’s action because Sullivan

failed to allege facts sufficient to show that the SVPA’s post-commitment

procedures deprived him of due process. See Portman v. County of Santa Clara,

995 F.2d 898, 904 (9th Cir. 1993) (elements of a § 1983 procedural due process

claim); see also Cal. Welf. & Inst. Code § 6608(a) (“A person who has been

committed as a sexually violent predator shall be permitted to petition the court for

conditional release with or without the recommendation or concurrence of the

Director of State Hospitals.”); Kansas v. Hendricks, 521 U.S. 346, 356-57 (1997)

(rejecting due process challenge in sexually violent predator context).

       The district court did not abuse its discretion in denying leave to amend after

concluding that amendment would be futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and explaining that leave to amend should be given unless amendment would be

futile).

       We do not consider Sullivan’s contention regarding the Ex Post Facto clause

                                          2                                   14-16245
because it was not raised below. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009) (per curiam).

      Sullivan’s request for judicial notice, filed on May 1, 2015, is granted.

      AFFIRMED.




                                          3                                   14-16245